Prob 12(10/09)
VAE(rev. 5/17)
                                 UNITED STATES DISTRICT COURT
                                                    for the
                                 EASTERN DISTRICT OF VIRGINIA

U.S.A. vs. Kristv Farrar Chaffin                               Docket No. 1:17CR00156

                                       Petition on Supervised Release

         COMES NOW Duane A. Gilliam. PROBATION OFFICER OF THE COURT, presenting an official
report upon the conduct and attitude of Kristv Farrar Chaffin. who was placed on supervision by the Honorable
Liam O'Grady, United States District Court Judge, sitting in the Court at Alexandria. Virginia, on the 9th day of
March 2018. who fixed the period of supervision at 2 vears. and imposed the general terms and conditions
heretofore adopted by the Court and also imposed special conditions and terms as follows:



                                                  See Page 2




RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE AS
FOLLOWS:
                                                 See Attachinent(s)




PRAYING THAT THE COURT WILL ORDER a summons to be issued directing that the offender appear
before the Court to show cause why supervision should not be revoked.



 ORDER OF COURT                                               I declare under the penalty of perjury that the
                                                              foregoing is true and correct.
 Considered and ordered this           day of
 20 1^       and ordered filed and made a part of the         Executed on:
 records in the above case.
                                                                                         Digitally signed by Duane

                                                              Dudn6 Gillidm Date:2019.09.0615:18:57
                                                                                         -04'00'

 Liam O'Grady                                                 Duane A. Gilliam
  United States District Judg^                                Senior U.S. Probation Officer
                                                              703-366-2123
                                                              Place Manassas. Virginia




TO CLERK'S OFFICE
Petition on Supervised Release
Page 2
RE: CHAFFIN,Kristy Farrar

OFFENSE: False Statement During Firearm Purchase, in violation of Title 18, USC § 924(a)(1)(A).

SENTENCE: Six(6) months imprisonment to be followed by a 2-year term of supervised release.

SPECIAL CONDITIONS: 1) The defendant shall participate in a program approved by the U.S. Probation
Office for substance abuse, which program may include residential treatment and testing to determine whether
the defendant has reverted to the use of drugs or alcohol, with partial costs to be paid by the defendant, all as
directed by the Probation Officer. The defendant shall waive all rights of confidentiality regarding substance
abuse treatment to allow the release of information to the United States Probation Office and authorize
communication between the probation officer and the substance abuse treatment provider; 2) The defendant
shall participate in a program approved by the United States Probation Office for a mental health treatment
which shall include the taking of medication which is prescribed by her mental health treatment provider. The
cost of this program is to be paid by the defendant as directed by the probation officer. The defendant shall
waive all rights of confidentiality regarding mental health treatment to allow the release of information to the
United States Probation Office and authorize communication between the probation officer and the treatment
provider. In addition, the defendant was ordered to pay a $100 special assessment fee.

ADJUSTMENT TO SUPERVISION: Ms. Chaffin's term of supervised release commenced on June 29, 2018.
She is currently employed by TWF Construction as a house cleaner. At the onset of supervision, Ms. Chaffin
was referred to Rappahannock Area Community Service Board (RACSB) for mental health and substance
treatment. She completed treatment at RACSB in June 2019. The defendant's adjustment to supervision was
satisfactory until two recent positive drug tests.

VIOLATION: The following violations are submitted for the Court's consideration:

CONDITION 7:                           USE OF FENTANYL.


On July 17, 2019 and August 14, 2019, Ms. Chaffin submitted urine specimens which tested positive for
Fentanyl. This officer confronted the defendant about the positive tests and she denied using Fentanyl. Both
specimens were sent to Alere Toxicology Services and confirmed positive for Fentanyl. Additionally, staff at
Alere confirmed that the positive tests were not the result of medication that had been administered to Ms.
Chaffin.



DAG/cmf
